Knoch v City of New York (2016 NY Slip Op 01810)





Knoch v City of New York


2016 NY Slip Op 01810


Decided on March 16, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX, JJ.


2013-10348
 (Index No. 43944/07)

[*1]Mary Lou Knoch, appellant, 
vCity of New York, respondent.


Brad A. Kauffman, PLLC, New York, NY, for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Larry Sonnenshein and Michael J. Pastor of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Silber, J.), dated May 20, 2013, which denied her motion for additur with respect to the jury verdict awarding damages for future pain and suffering.
ORDERED that the order is affirmed, with costs.
The amount of damages to be awarded to a plaintiff for personal injuries is a question for the jury, and its determination will not be disturbed unless the award deviates materially from what would be reasonable compensation (see CPLR 5501[c]; Taveras v Vega, 119 AD3d 853, 854). Prior damage awards in cases involving similar injuries are not binding upon the courts but serve to "guide and enlighten" them in determining whether a verdict constitutes reasonable compensation (Miller v Weisel, 15 AD3d 458, 459). Consideration should also be given to other factors, including the nature and extent of the injuries (see Fryer v Maimonides Med. Ctr., 31 AD3d 604, 605). Here, upon our consideration of the nature and extent of the injuries sustained by the plaintiff, we find that the jury's award for future pain and suffering did not materially deviate from what would be considered reasonable compensation (see CPLR 5501[c]).
ENG, P.J., RIVERA, HALL and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court